Citation Nr: 1704925	
Decision Date: 02/17/17    Archive Date: 02/24/17

DOCKET NO.  13-16 503	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a lumbar spine disability.

2.  Entitlement to service connection for a cervical spine disability.

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Layton, Counsel


INTRODUCTION

The Veteran served on active duty from November 1970 to November 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2011 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

In November 2015, the Veteran testified during a hearing before the undersigned Veterans Law Judge at the RO.  A transcript of that hearing is of record. 


FINDINGS OF FACT

1.  The preponderance of the evidence weighs against associating any currently diagnosed disability of the lumbar spine with any incident of service.

2.  The preponderance of the evidence weighs against associating any currently diagnosed disability of the cervical spine with any incident of service.

3.  The Veteran has no service-connected disabilities.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for a lumbar spine disability have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).

2.  The criteria for entitlement to service connection for a cervical spine disability have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).

3.  The criteria for entitlement to TDIU are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

While the Board must provide reasons and bases supporting a decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on behalf of the Veteran.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000) (Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence of record.  The Veteran should not assume that the Board has overlooked pieces of evidence that are not explicitly discussed.  Timberlake v. Gober, 14 Vet. App. 122 (2000).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  Equal weight is not given to each piece of evidence contained in the record.  Every item of evidence does not have the same probative value.  When the evidence is assembled, the Board is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Duties to Notify and Assist

VA has a duty to notify a Veteran of the information and evidence necessary to substantiate a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  VA also has a duty to assist Veterans in the development of claims.  38 U.S.C.A. §§ 5103, 5103A (West 2014).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2016); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA should inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will to provide; and (3) that the claimant is expected to provide.  The notice should be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The notice requirements apply to all five elements of a service-connection claim, to include:  (1) Veteran status; (2) existence of a disability; (3) a connection between service and the disability; (4) degree of disability; and (5) effective date of the disability.  The notice should include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Correspondence dated in August 2010 and August 2011 provided all necessary notification to the Veteran.

VA has done everything reasonably possible to assist the Veteran with respect to the claims for benefits.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2016).  All identified and available treatment records have been secured, which includes VA examinations, and applicable health records.

VA has provided a medical examination concerning both of the claimed disabilities.  When VA provides a claimant an examination or obtains a medical opinion, VA must ensure the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Board finds that the report of the August 2011 examination provides the information needed to fairly decide the claim for service connection, including addressing the determinative issues of diagnosis and causation.  The examiner reviewed and commented on evidence of record, examined the Veteran, directly commented on the Veteran's theories of entitlement, and described the disabilities in sufficient detail to enable the Board to make a fully informed decision on the claims.  D'Aries v. Peake, 22 Vet. App. 97 (2008) (examination is adequate when it is based on consideration of the claimant's medical history and describes the disability in sufficient detail so the Board's evaluation of the disability will be a fully informed one); Monzingo v Shinseki, 26 Vet. App. 97 (2012) (examination reports are adequate when, as a whole, they sufficiently inform the Board of a medical expert's judgment on a medical question and the essential rationale for the opinion, even when the rationale does not explicitly lay out the examiner's journey from the facts to a conclusion); Acevedo v. Shinseki, 25 Vet. App. 286 (2012).  The examiner specifically acknowledged and discussed what the medical evidence of record did and did not show in connection with the claims.  The Veteran's contentions were addressed.  There are no apparent inconsistencies or ambiguities in the examination report.

The Board, in its own lay capacity, is not otherwise qualified to call into question the VA examiner's medical judgment, nor does the Board find any reason to do so.  Monzingo v Shinseki, 26 Vet. App. 97 (2012).  As the examination and opinion has sufficiently informed the Board of both the examiner's judgment on the medical questions at issue and the essential rationale for the opinions made, the Board finds that the August 2011 VA examination is adequate.  

The Board is satisfied that all relevant facts have been adequately developed to the extent possible and that no further notice or assistance is required to comply with the duties to notify and assist.  Accordingly, the Board will proceed with a decision.

Service Connection

Service connection may be granted for disability caused by disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2016).  To establish service connection for a disability, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical, or in certain circumstances, lay evidence of a relationship between the claimed in-service disease or injury and the current disability.  38 C.F.R. § 3.303 (2015); Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247 (1999); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2016).  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity for certain diseases.  38 C.F.R. §§ 3.303(a), (b), 3.309(a) (2016); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2016).

The relationship requirement may be satisfied by evidence that a chronic disease subject to presumptive service connection manifested itself to a compensable degree within one year of separation from service.  Arthritis and diabetes mellitus are chronic diseases.  38 U.S.C.A. §§ 1101, 1112 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2016).  

When a claimant seeks benefits and the evidence is in relative equipoise, reasonable doubt is resolved in favor of the claimant, and the claimant prevails.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  Alemany v. Brown, 9 Vet. App. 518 (1996). 

Here, the Veteran claims that he has current lumbar and cervical spine disabilities as a result of having a bad parachute landing while on active duty.  He has related that he immediately received medical attention at his troop medical clinic, and he was put on limited duty for about three months.  He made those contentions at the November 2015 Board hearing and in a June 2010 statement.

The service medical records are negative for any signs, symptoms, or treatment for any lumbar or cervical spine disorder.  However, the Veteran's service personnel records show that he was awarded the Parachutist Badge.  Additionally, the Veteran is competent to describe the circumstances surrounding his in-service back injury and to report the back symptoms that he experiences because those actions come to him through his senses and require only personal knowledge rather than medical expertise.  Layno v. Brown, 6 Vet. App. 465 (1994); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (lay evidence does not lack credibility simply because it is unaccompanied by contemporaneous medical evidence).  Therefore, the Board accepts the Veteran's account of experiencing some spine injury after a parachute jump while on active duty.

The Board additionally notes that the Veteran has current diagnoses of lumbar spine degenerative joint disease with muscle spasm, and cervical spine degenerative joint disease.

The remaining question is whether any current lumbar or cervical spine disabilities were caused by or otherwise related to service.  The Board concludes that the preponderance of the evidence is against a finding of a relationship to service.

The Veteran has supplied a November 2015 letter from J.M., D.O., in which Dr. M. recounts the Veteran's self-reported history of experiencing back pain in 1972 after a bad parachute jump.  Dr. M. could not state for certain that the Veteran's back pain was a direct result of service.  However, after reviewing an April 2014 MRI of the thoracic spine, Dr. M. noted stable wedging of the T7 through T9 vertebrae.  Dr. M. stated that wedging was unlikely in younger patients without a history of significant trauma to the back or spine.  Because of the Veteran's service and parachute jumps, Dr. M. opined that the injury leading to the Veteran's chronic back pain was as likely as not due to active service, as no other significant back or spine trauma had been reported to him by the Veteran.  As the Veteran had not reported any other significant back or spine trauma, his service was the only likely injury source.

In connection with a claim for a TDIU, the Veteran's last employer submitted a VA Form 21-4192 which shows that the Veteran was employed from March 1997 to March 2010 as a millwright.  In a June 2010, the Veteran's spouse related that the Veteran's prior profession was millwright.  

Although Dr. M. discussed the Veteran's in-service parachute jumps, no mention was made of what relationship, if any, the Veteran's post-service employment as a millwright had on the etiology of the currently diagnosed lumbar and cervical spine disabilities.  Therefore, the November 2015 opinion from Dr. M. is of less probative value and is outweighed by the other evidence of record.  Hernandez-Toyens v. West, 11 Vet. App. 379 (1998) (in assessing medical opinions, the failure of the physician to provide a basis for his opinion goes to the weight or credibility of the evidence in the adjudication of the merits); Kowalski v. Nicholson, 19 Vet. App. 171 (2005) (Board cannot discount medical opinion solely because it is based on history provided by the Veteran without also evaluating the credibility and weight of the history upon which the opinion is predicated).

Contrastingly, the Board finds the opinion of an August 2011 VA examiner to be very probative.  The examiner recorded the Veteran's report that his neck and low back symptoms started following an in-service parachute jump in 1972, and that his pain had continued since separation from service.  It was further noted that the Veteran's September 1973 service separation examination report showed no documentation of any spine injury.  The spine examination at that time was found to be normal.  A review of the post-service medical records was made, and the examiner commented that X-rays of the thoracic and cervical spine taken in December 2005 showed degenerative changes.  After reviewing additional private and VA treatment records, the examiner discussed the definitions and nature of spondylosis and spondylolisthesis.  The examiner noted that aging was an individual process, and just as some people have gray hair earlier, some people feel the effects of their aging spine earlier.  After noting that spinal degeneration is a natural aging process in the spine over a period of time, the examiner stated that the Veteran's work as a construction worker for nearly 36 years was a major contributing factor for the Veteran's current spine condition.  Therefore, the examiner opined that the Veteran's current lumbar and cervical spine disabilities were less likely as not originated, caused, or permanently aggravated by service.

The opinion of the August 2011 VA examiner is definitive, based upon a complete review of the Veteran's records, and supported by detailed rationale.  The VA examiner specifically identified and discussed the Veteran's service treatment records and documented post-service medical treatment records.  Additionally, the examiner also referenced the Veteran's contentions and addressed other possible etiologies.  Accordingly, the August 2011 VA opinion is found to carry significant weight.  Among the factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  Prejean v. West, 13 Vet. App. 444 (2000). 

The Board is not free to substitute its own judgment for that of a medical expert.  Colvin v. Derwinski, 1 Vet. App. 171 (1991).  However, the Board is required to assess the credibility and weight to be given to evidence.  Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997).  The Board has considered the lay statements from the Veteran and his spouse.  Laypersons are competent to provide opinions on some medical issues.  Kahana v. Shinseki, 24 Vet. App. 428 (2011).  The lay statements describing the Veteran's back pain are credible.

However, the August 2011 VA examiner opined that it was less likely than not that the Veteran's lumbar and cervical spine disabilities were related to active service.  The Board finds the August 2011 VA examiner's opinion to be more probative than the Veteran's and his spouse's assertions, and the private medical opinion.  In this case, the Veteran worked post-service as a millwright.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  In contrast to the VA examiner, the Veteran and his spouse have not addressed what relationship, if any, his post-service duties as a millwright had with the etiology of the lumbar and cervical spine disabilities.  The Board finds that the opinion of the August 2011 VA examiner outweighs the assertions of the Veteran and his spouse, as the August 2011 VA examiner was a trained medical professional who specifically identified and discussed the Veteran's contentions and theory concerning service and his disabilities and addressed other possible etiologies.  

The Board additionally finds that the Veteran is not entitled to presumptive service connection for arthritis of either the lumbar or the cervical spine as a chronic disease.  38 C.F.R. § 3.309(a) (2016).  No diagnosis of arthritis was made within one year of separation from service, and the evidence does not show that arthritis of either the lumbar or cervical spine was manifest to a compensable degree within one year of separation from service.  Thus, the Board finds that the presumption for service connection for chronic diseases does not apply.  38 U.S.C.A. §§ 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307(a), 3.309(a) (2016).

Accordingly, after a careful review of the evidence of record, the Board finds that the preponderance of the evidence is against the claim.  The Board finds that the preponderance of the evidence is against a finding of a causal connection between the Veteran's service, or any event of service, and current disabilities of the lumbar and cervical spine.  The Board finds that the VA examiner's opinion is the most persuasive evidence in this case.

The Board is appreciative of the Veteran's faithful and honorable service to our country.  However, because the preponderance of the evidence is against the claim for service connection for lumbar and cervical spine disabilities, the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

TDIU

A TDIU rating for compensation purposes may be assigned where the schedular rating is less than total when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more; or if there are two or more service-connected disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 U.S.C.A. § 1155 (West 2014) ; 38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2016). 

The assignment of TDIU requires that the Veteran be service connected for the disabilities for which the total rating is sought.  A total rating for compensation purposes cannot, as a matter of law, be granted for disabilities for which service connection has not been granted.  Service connection has not been established for the Veteran's lumbar and cervical spine disabilities.  The evidence of record shows that the Veteran has no service-connected disabilities.  Therefore, the Board finds that total disability due to service-connected disabilities is not shown as no disabilities have been service-connected.

In a case where the law and not the evidence is dispositive, the claim should be denied or the appeal to the Board terminated because of the absence of legal merit or the lack of entitlement under the law.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  As TDIU cannot, by law, be granted for disabilities for which service connection has not been granted, the claim must be denied as having no legal merit.


ORDER

Entitlement to service connection for a lumbar spine disability is denied.

Entitlement to service connection for a cervical spine disability is denied.

Entitlement to TDIU is denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


